Citation Nr: 1127864	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of exposure to carbon tetrachloride, to include pulmonary, neurological, cognitive and sleep disorders.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1943 to October 1945.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's service-connection claim for residuals of in-service carbon tetrachloride exposure.  The Veteran disagreed with this determination and perfected an appeal as to that issue.  Original jurisdiction in the case now resides with the RO in Portland, Oregon.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Portland RO in September 2008.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Veteran submitted a waiver of initial consideration by the agency of original jurisdiction (AOJ) of additionally submitted evidence or argument at that time.    See the Veteran's September 24, 2008 Statement in Support of Claim.  

The Board has remanded the Veteran's claim on two occasions for additional evidentiary development and readjudcation-first in October 2008, and again in October 2009.  Most recently, in January 2011, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the nature and etiology of any current pulmonary, neurological, cognitive and/or sleep disabilities.  In April 2011, the Board received the requested VHA opinion.  The Veteran was afforded an opportunity to respond to this opinion, or to provide additional argument and evidence.  In correspondence dated June 30, 2011, the Veteran's representative specified that the Veteran had no further argument.  See the Veteran's June 30, 2011 Informal Hearing Presentation, page 3.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran currently has cognitive disorder that is a residual of in-service exposure to carbon tetrachloride.

2.  The evidence of record does not support a finding that the Veteran has another nonservice-connected residual of carbon tetrachloride exposure other than cognitive disorder.


CONCLUSIONS OF LAW

1.  A cognitive disorder was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Residuals of a carbon tetrachloride exposure, other than a cognitive disorder and memory loss, were neither incurred in nor aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, VCAA notice letters regarding the Veteran's service-connection claim were sent to the Veteran in November 2004 and August 2008.  These letters informed him of what evidence was required to substantiate the claim and of him and VA's respective duties for obtaining evidence.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claim based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also notes that pertinent service records have been obtained, to the extent possible, as well as pertinent postservice private and VA medical records. Moreover, the Veteran has been afforded appropriate VA examinations in response to his claim and the Board has obtained a medical opinion from the Veterans Health Administration (VHA).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board notes in passing the Veteran's representative has filed two Informal Hearing Presentations (IHPs) [in September 2010 and June 2011] that include significant factual inaccuracies regarding the Veteran's claim and appellate history.  Although the Veteran's representative did correctly identify the Veteran's name, claims folder number, and the issue on appeal in each IHP, it appears that the Veteran's representative included in the body of each IHP the factual history of another veteran [without referencing him or her by name] who served not in the 1940s, but in the 1960s as a firefighter, and who is claiming entitlement to service-connection for Parkinson's disease, entitlement to a total disability rating based on individual unemployability (TDIU), and entitlement to an increased rating for service-connected pulmonary tuberculosis.  Clearly these issues have not been developed in this Veteran's case, and the Board will address them no further.  

In light of the fact that the Veteran's representative has had two opportunities to submit accurate IHP documentation to the Board, the fact that the Veteran's claim has been advanced on the docket, and that the Board is granting the Veteran's service-connection claim herein, the Board finds no reason to delay adjudication of the issue currently on appeal any longer by soliciting an updated IHP.  Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  § 3.303 (2010).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that although the Veteran's service treatment records are currently of record, the Veteran's service personnel records appear to have destroyed in a fire.  See the November 29, 2004 Request/Response Information form [indicating that the Veteran's claim is "fire-related"].  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  As noted above, the Board is granting the Veteran's service-connection claim herein.

In essence, the Veteran contends that he has current neurological, pulmonary, sleep, and/or cognitive problems that were caused by in-service exposure to carbon tetrachloride in performance of his duties as an airplane electrical mechanic.   

As discussed above, in order to establish service connection for a claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  

Turning first in-service disease or injury, the Veteran's service treatment records do not indicate that the Veteran had any chronic neurological, pulmonary, sleep, or cognitive disease at any time his during active duty service.  Indeed, the Veteran's October 1945 separation examination pertinently indicated a "normal" psychiatric and neurological diagnoses, and "normal" examination of the lungs.  No ear, nose and throat abnormalities were identified, and the Veteran did not complain of trouble sleeping at any time during service.  See the Veteran's October 22, 1945 Report of Physical Examination of Enlisted Personnel Prior to Discharge.  

Significantly however, at the September 2008 hearing, the Veteran described in detail the nature of his work with airplanes as an electrical mechanic in service, which included breathing in chemicals such as carbon tetrachloride.                       See the September 2008 hearing transcript, pages 4-7.  Notably, the Veteran's service department records [that are of record] confirm that the Veteran's duties included cleaning and replacing airplane electric motors, ignitions systems, and recognition and landing lights.  See the Veteran's 1945 Separation Qualification Record.  Additionally, the RO has already conceded that the Veteran experienced in-service exposure to carbon tetrachloride in the adjudication of a previous claim that is not before the Board.  See the RO's June 2009 rating decision [awarding service-connection for memory loss, as due to exposure to carbon tetrachloride].  Therefore, for the purposes of this decision, the Board will also assume that the Veteran was exposed to carbon tetrachloride in performance of his duties as an aircraft electrical mechanic.  In-service injury is accordingly demonstrated.

At its core, the key question of fact to be determined by the Board in this case is whether the evidence of record demonstrates that the Veteran has a current disability or disabilities that are as likely as not caused by, or related to his in-service carbon tetrachloride exposure.  The Veteran asserts that his in-service chemical exposure has caused him to develop neurological, pulmonary, sleep and/or cognitive disorders.  In particular, the Veteran complains of instances where he would simply stop breathing at night, and at times during the day.  See, e.g., the September 2008 hearing transcript, pages 9 and 10. 

The Board initially notes that the Veteran has not been diagnosed with a specific sleep disorder.  Indeed, a sleep study administered in 1981, more than 35 after the Veteran's separation from service, specifically indicated that there was no evidence of sleep apnea syndrome.  See the June 1981 sleep study report of Dr. G.B.R.  Although subsequent VA and private treatment records at times reference an ongoing or longstanding sleep disorder, such diagnoses are not accompanied by any clinical analysis, and do not reference the Veteran's prior negative medical history.  Rather, these records appear to merely document the history of symptoms as related by the Veteran, and do not represent a probative medical conclusions or opinions by their respective authors.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board notes that although the Veteran is competent to report ongoing trouble breathing and sleeping, a complex latent sleeping disorder can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Significantly, the April 2011 VHA medical expert specifically determined, after a review of the entire record, that the dyspenic episodes the Veteran suffers from are "unlikely due to sleep apnea, given sleep study results and occurrence while awake."  See the April 11, 2011 VHA medical expert's opinion. 

Although the evidence of record does not include a clinical diagnosis of a sleep disorder, the record does include a current diagnosis of "central alveolar hypoventilation," also called "Ondine's curse."  See the February 2010 VA medical opinion of Dr. G.W.D.  Pertinently, "alveolar hypoventilation" is defined as "impairment of automatic control of respiration, usually due to a spinal cord or brain stem lesion; voluntary control remains intact but apnea occurs during sleep."  See Dorland's Illustrated Medical Dictionary, 31st ed., (2007).  Dr. G.W.D.'s diagnosis strongly supports a finding that the Veteran does in fact have a current neurological disability manifesting in respiratory dysfunction, and that the Veteran's dyspenic episodes are unlikely due to any stand-alone sleep disorder.  

That stated, after reviewing the Veteran's claims folder, Dr. G.W.D. opined that the Veteran's "neurogenic hypoventilation syndrome" was not caused by his in-service exposure to carbon tetrachloride.  Indeed, Dr. G.W.D. explained that symptoms of encepathology, including brain stem injury, were not noted in service when the Veteran now claims to have first experienced these breathing problems.  Further, Dr. G.W.D. explained that "[c]arbon tetrachloride does not to my knowledge cause injury to the brainstem specifically without widespread brain damage that is not evident in this case."  See the February 2010 VA medical opinion of Dr. G.W.D., page 4.  In this connection, the VHA medical expert Dr. L.C. also addressed the etiology of the Veteran's dyspenic episodes, noting that "it does not appear that testing has shown the cause of the symptom and I do not feel it is possible to speculate from a neurological basis whether dyspnea is service connected."          See the April 11, 2011 VHA medical expert's opinion. 

The Board is of course aware of the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2010).  After a complete review of the evidence of record, the Board finds that the Veteran's and his wife's lay testimony regarding continuity of symptomatology, although competent, lack sufficient credibility.  Crucially, the Veteran's and his wife's assertions that the Veteran has experienced episodes of stopped breathing and sleep impairment continuously since service are contradicted by the medical evidence of record-in particular, the Veteran's above-referenced October 1945 examination upon separation, which clearly showed a normal clinical evaluation of the Veteran's lungs, nose, throat, and neurological systems, and did not include complaint of any breathing or sleeping problems.  

Additionally, although the Veteran's service records document intermittent treatment for upper respiratory infections, sinus problems and pharyngitis, which were specifically identified as "acute" at the time [see the Veteran's September 10, 1943 and August 29, 1945 treatment reports], the Veteran specifically reported to medical professionals in 1981 that "for most of his adult life" his sleep habits were quite normal.  Crucially, the Veteran reported at that time that his sudden awakenings with sensations of choking and gagging began only 8 years prior [i.e., 1973, approximately 28 years following his separation from service].  The Veteran indicated that he "can think of no particular precipitants except for approximately 3-4 weeks prior to that time he had been bitten in the hand by a rattle snake which he treated at home.  His difficulties with nocturnal awakenings have been persistent since that time and have gradually increased in frequency and severity."               See the June 9, 1981 private examination report of Dr. G.B.D.  The Board places greater weight of probative value on the history the Veteran presented to medical professionals years ago than it does on his recent statements to VA in connection with his current claims for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

Moreover, the Veteran's absence of complaint of episodes during which he stopped breathing and episodes of sleeping irregularity for decades following his separation from service also weighs against his and his wife's assertions of continuity.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].

Finally, as discussed above, the probative medical evidence of record supports a finding that the Veteran's currently diagnosed neurogenic hypoventilation syndrome is not related to in-service exposure to carbon tetrachloride.                   See the February 2010 VA medical opinion of Dr. G.W.D.  

The Board recognizes that a different VA examiner, Dr. A.C., did opine that it is "as likely as not" that the Veteran's apneic episodes are related to the carbon tetrachloride exposure "since he has been symptomatic since being in the service."  See the February 2010 VA medical opinion of Dr. A.C.  Crucially however, Dr. A.C.'s observation of continuity is based solely on the Veteran's own statements to that affect-statements the Board has already determined to be not credible.  Dr. A.C. makes no mention of the fact that the Veteran himself reported initial onset of symptoms decades after his separation from service in relation to treatment he received in 1981.  Although the Board may not disregard a medical opinion solely on the rationale that it was based on a history given by a veteran, Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) reaffirmed that, in evaluating medical opinion evidence, the Board may reject medical opinions that are based on facts provided by a veteran that have been found to be inaccurate, or because other facts present in the record contradict the facts provided by him that formed the basis for the opinion.  So it is in this case.  

The Board notes in passing that in a July 2010 Addendum Report, Dr. A.C. changed her opinion, noting that the Veteran's central alveolar hypoventilation is not due to exposure to carbon tetrachloride.  See Dr. A.C.'s July 13, 2010 Addendum Report.

Based on all of the above, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's has current neurological, pulmonary, or sleep disabilities that are etiologically related to his in-service exposure to carbon tetrachloride.  

Significantly however, the medical evidence of record includes a current diagnosis of "cognitive disorder, NOS."  See the Veteran's March 17, 2009 VA Neuropsychology Progress Note.  When asked to opine as to the etiology of the Veteran's cognitive disorder, the April 2011 VHA medical expert first outlined the Veteran's own report that on two occasions he passed out after exposure to carbon tetrachloride in-service.  The examiner recognized that these incidents were not reported in his service records, but nevertheless opined that it is "as likely as not" that the Veteran's "persistent cognitive impairment is service connected, related at least to his repeated loss of consciousness during work in enclosed B24 motor spaces with the volatile chemical."  See the April 11, 2011 VHA medical expert's opinion.  

Although the Board has found the Veteran's assertions that his current choking and gagging problems originally started in service to be not credible, the Board finds no reason to doubt that the Veteran may have passed out due to fumes in performance of his duties.  The Veteran is competent to testify as to his own observable symptomatology, and nothing in the record specifically contradicts these assertions.

In this connection, with respect to the Veteran's cognitive disorder alone, all three elements of the Hickson rubric outlined above are met, and service-connection as due to exposure to carbon tetrachloride is in fact warranted.  

The Board adds that it is well aware that the Veteran has already been awarded service connection for memory loss, which may or may not be a symptom of the Veteran's cognitive disorder.  In rating the Veteran's cognitive disorder, the AOJ should take particular care to avoid "pyramiding," as it is defined in 38 C.F.R.        § 4.14 [the evaluation of the same manifestations under various diagnoses is to be avoided].  If further evidentiary development is necessary to do so, such should be undertaken.  


ORDER

Service connection for a cognitive disorder, as a residual of in-service exposure to carbon tetrachloride, is granted.

Service connection for residuals of a carbon tetrachloride exposure, other than a cognitive disorder and memory loss, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


